Citation Nr: 1611448	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  12-21 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for hypertension. 

3. Entitlement to a compensable rating for residuals of a spontaneous pneumothorax, right lung.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1967 to January 1971, and from December 2001 to March 2003. He subsequently served in the Florida Air National Guard from September 1980 to January 2008, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to service connection for hypertension and bilateral hearing loss, as well as entitlement to a compensable rating for residuals of a spontaneous pneumothorax, right lung.

The Veteran testified at a January 2016 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a current bilateral hearing loss disability that meets the auditory thresholds required for service connection.

2. For the entire rating period on appeal, the Veteran's residuals of a spontaneous pneumothorax, right lung, did not manifest in FEV-1 as 71 to 80 percent of predicted, or; the ratio of FEV-1/FVC as 71 to 80 percent of predicted,  or; DLCO (SB) as 66 to 80 percent of predicted.


CONCLUSIONS OF LAW

1. The criteria for service connection of bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

2. The criteria for a compensable rating for residuals of a spontaneous pneumothorax, right lung, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code (DC) 6843 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claim for an increased rating for residuals of a spontaneous pneumothorax, right lung, in a November 2009 letter, the RO notified the Veteran of the evidence needed to substantiate the claim. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

As to the claim for entitlement to service connection for bilateral hearing loss, the VCAA duty to notify was satisfied by  letters dated September 2008 and June 2009, that, when considered together, fully addressed all notice elements and was sent prior to the initial RO decision in this matter. The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. Under these circumstances, the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating. With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2014); 
38 C.F.R. § 3.159(c), (d) (2015). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) (2015).

In this case, VA obtained the service treatment records and all of the identified post-service private and VA treatment records. While the Board is remanding the claim for service connection for hypertension in order to obtain the Veteran's military personnel records from the Florida Air National Guard, those records are not relevant to the claims being decided. The Board is denying the claim for service-connection for bilateral hearing loss on the basis of no present disability; therefore, any new information contained in the  Veteran's military personnel records would not alter the Board's decision.  As to the claim for an increased rating for residuals of a spontaneous pneumothorax, right lung, military personnel records would not contain any information relevant to an increased disability rating claim. Therefore, the Board can decide the present claims despite the absence of the Veteran's military personnel record from the Florida Air National Guard, without any prejudice to the Veteran.

The Veteran was given examinations in July 2009, as to the nature and severity of the residuals of spontaneous pneumothorax, right lung, and in December 2009, as to the nature and severity of his bilateral hearing loss. For the reasons indicated below, those examinations were adequate as to the claims being decided.

For the reasons set forth above, the VA has complied with the VCAA's notification and assistance requirements. The appeals regarding entitlement to service connection for bilateral hearing loss, as well as entitlement to a compensable rating for a spontaneous pneumothorax, right lung, are thus ready for consideration on the merits.

Laws and Regulations - Service Connection

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States; at all other times, National Guard members serve solely as members of the State militia under the command of a state governor." Allen v. Nicholson, 21 Vet. App. 54, 57 (2007). Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a member of the National Guard must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505. Id. 

ACDUTRA is full time duty for training purposes performed by Reservists and members of the National Guard pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and members of the National Guard pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). The term "active military, naval, or air service" includes active duty, and "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty." 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2015).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order for service connection to be awarded based upon ACDUTRA, the Veteran must establish that he was disabled from an injury or disease incurred or aggravated in the line of duty in ACDUTRA. See 38 U.S.C.A. §§ 101(2), (24), 1110 (West 2014); 38 C.F.R. § 3.6(c) (2015). Service connection may also be awarded based on a period of INACDUTRA. In order to do so, the Veteran must establish that he was disabled from an injury incurred or aggravated in the line of duty in INACDUTRA. See 38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. § 3.6. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or an injury incurred or aggravated during INACDUTRA, but presumptive periods do not generally apply to ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for periods of ACDUTRA or INACDUTRA is not appropriate in this case.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Service Connection for Bilateral Hearing Loss - Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss. Specifically, the Veteran contends that he currently experiences hearing impairment as the result of exposure to acoustic trauma while in service. He reported military noise exposure while working on the flight line in Vietnam. He also reported experiencing hearing problems during periods of ACDUTRA, specifically while deployed to Arizona. He stated that he could not hear for three weeks after returning from this deployment, and that it was possible that his ear drums would rupture if he kept flying. This report by the Veteran is consistent with the details of his service as described in his DD-214 and military personnel records. Therefore, the Board finds that the Veteran was exposed to loud noises and experienced acoustic trauma during active service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current bilateral hearing loss disability that is subject to service connection. See 38 C.F.R. 
§ 3.385. In this regard, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

On the authorized audiological evaluation in December 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
20
LEFT
15
20
25
30
25

Speech audiometry testing was deemed by the examiner to be too unreliable to score, bilaterally. The examiner explained that the word recognition scores obtained were much poorer than expected, given the essentially normal pure tone thresholds, and scores did not appear to be consistent with demonstrated communication ability. For these reasons, the examiner did not report the word recognition scores.

Following the VA examination, the VA examiner indicated that the Veteran demonstrated mild sensorineural hearing loss at 3000 Hz in the right ear, and clinically normal hearing in the right ear.

The December 2009 audiological examination results do not reveal a pure tone threshold of 40 decibels or greater in at least one tested frequency bilaterally; do not reveal pure tone thresholds of 26 decibels or greater in at least three tested frequencies; and do not reveal a speech recognition score of less than 94 percent.  As stated above, the VA examiner did not report the word recognition scores, as they were much poorer than expected, given the essentially normal pure tone thresholds, and scores did not appear to be consistent with demonstrated communication ability. The VA afforded the Veteran an opportunity to complete word recognition testing and there is no indication that the test was improperly administered. Therefore, these results adequately demonstrate that the Veteran has no current bilateral hearing loss disability that meets the standards of 38 C.F.R. § 3.385. 

The Board acknowledges the Veteran's statements which indicate signs and symptoms of bilateral hearing loss, as well as the statements from his wife. The Board finds that the Veteran is competent to report signs and symptoms of hearing impairment that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, the diagnosis of hearing loss requires specific findings found following audiological examination. 38 C.F.R. § 3.385. Therefore, the Veteran and his wife are not competent to establish a diagnosis of bilateral hearing loss at a disabling level for VA purposes on the basis of their lay statements alone. See also Jandreau, 492 F.3d 1372, 1377 n.4; Kahana, 24 Vet. App. 428, 438. The record contains no other current audiological examination. Therefore, the Board finds the weight of the evidence establishes that the Veteran does not have a current bilateral hearing loss disability that is subject to service connection. 38 C.F.R. § 3.385.

Laws and Regulations - Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule). The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R.   § 4.3 (2015). 

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Increased Rating for Residuals of a Spontaneous Pneumothorax, Right Lung - Analysis

As an initial matter, the Veteran's service-connected respiratory disorder was assigned a noncompensable disability rating effective from January 1971.

The Veteran contends that his service-connected residuals of a spontaneous pneumothorax, right lung, are worse than the disability rating currently assigned, and asserts that a compensable rating is warranted.

The Veteran's residuals of a spontaneous pneumothorax, right lung, is currently evaluated at a non-compensable level under 38 C.F.R. § 4.97, Diagnostic Code 6843, for "traumatic chest wall defect, pneumothorax, hernia, etc." Lung injuries and other disabilities under Diagnostic Codes 6840 through 6845 are evaluated under a general rating formula for restrictive lung disease.

Under Diagnostic Code 6843, a 10 percent rating is warranted where FEV-1 is 71 to 80 percent of predicted, or; the ratio of FEV-1/FVC is 71 to 80 percent of predicted, or; DLCO (SB) is 66 to 80 percent of predicted.

A 30 percent rating is warranted where FEV-1 is 56 to 70 percent of predicted, or; the ratio of FEV-1/FVC is 56 to 70 percent, or; DLCO (SB) is 56 to 65 percent of predicted. 

A 60 percent rating is warranted where, FEV-1 is 40 to 55 percent of predicted value, or; FEV-1/FVC of 40 to 55 percent of predicted value, or; DLCO (SB) 40 to 55 percent of predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

A 100 percent (total) rating is warranted if FEV-1 is less than 40 percent of predicted value, or; with FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; with maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; with cor pulmonale (right heart failure), or; with right ventricular hypertrophy, or; with pulmonary hypertension (shown by Echo or cardiac catheterization), or; with episode(s) of acute respiratory failure, or if the veteran requires outpatient oxygen therapy. 

Note (1) following DC 6843 provides that a 100 percent rating shall be assigned for pleurisy with empyema, with or without pleurocutaneous fistula, until resolved. 

Note (2) following DC 6843 provides that following spontaneous episodes of pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months form the first day of the month after hospital discharge. 

Note (3) following DC 6843 provides that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales of some limitation of excursion of diaphragm or of lower chest expansion shall be rated as least 20 percent disabling. Disabling injuries of shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement. Involvement of Muscle Group XXI (DC 5321), however, will not be separately rated.

The provisions of 38 C.F.R. § 4.96(d) clarify the use of pulmonary function test (PFT) results in evaluating respiratory conditions, but do not alter specific ratings under the affected diagnostic codes. This regulation entitled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven subsections. 38 C.F.R. § 4.96(d)(1)-(7) (2013).

PFTs are required except: (i) when the results of a maximum exercise capacity test are of record and are 15 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure; or (iv) when outpatient therapy oxygen is required. 38 C.F.R. § 4.96(d)(1). 

If the DLCO (SB) test is not of record, evaluation is based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case. 38 C.F.R. § 4.96(d)(2). 

When the PFTs are not consistent with clinical findings, evaluation is based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a given case. 38 C.F.R. § 4.96(d)(3). 

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator tests should not be done and states why. 38 C.F.R. § 4.96(d)(4). 

When evaluating based on PFTs, post-bronchodilator results are used in applying evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values are used for rating purposes. 38 C.F.R. § 4.96(d)(5). 

When there is a disparity between the results of different PFT FEV-1 and FVC results, so that the level of evaluation would be different depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is used. 38 C.F.R. § 4.96(d)(6). 

Finally, if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned. 
38 C.F.R. § 4.96(d)(7).

In the present case, the Veteran is seeking a compensable rating for residuals of a spontaneous pneumothorax, right lung. In light of his claim that his respiratory symptoms have worsened he was afforded a VA examination to determine the nature and severity of any residuals of a spontaneous pneumothorax, right lung.

The July 2009 VA examination report includes the results of PFTs dated July 2009. The Veteran's DLCO corrected for Hgb was 100. His FVC was 86 percent, and 88 percent post inhaled bronchodilator; FEV1 was 82 percent, and 93 percent post inhaled bronchodilator; and FEV1/FVC was 96 percent, and 106 percent post inhaled bronchodilator.  As the post-bronchodilator results were better than the pre-bronchodilator results, the post-bronchodilator results must be used in applying the evaluation criteria in the rating schedule. 38 C.F.R. § 4.96(d)(5).

The July 2009 VA examiner diagnosed the Veteran with reactive airways disease.  While the VA examiner stated that she could not opine on whether the Veteran's currently diagnosed reactive airways disease was caused by or the result of active service without resorting to mere speculation, in the absence of evidence showing that the symptomatology can be separately attributed the Board must presume that all respiratory disabilities reflected by the Veteran's PFTs are attributable to his service-connected residuals of a spontaneous pneumothorax, right lung. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In a January 2016 Board hearing, the Veteran stated that he had not sought treatment for any breathing conditions in recent months. He stated that his condition had not gotten worse since the July 2009 VA examination, but had stayed about the same. The Veteran's wife stated that he had a persistent cough and breathing issues when sleeping.

As stated above, a 10 percent, or minimum compensable, rating is warranted under DC 6843 where FEV-1 is 71 to 80 percent of predicted, or; the ratio of FEV-1/FVC is 71 to 80 percent of predicted,  or; DLCO (SB) is 66 to 80 percent of predicted.  The Veteran's post-inhaled bronchodilator FEV-1 was 93 percent, FEV-1/FVC was 106 percent, and DLCO was 100. Therefore, the Veteran's only PFT test results of record do not meet the criteria for a compensable rating.  Therefore the Board finds that a compensable rating is not warranted.

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran. The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects. Moreover, the Veteran is competent to report observable symptoms. Layno, 6 Vet. App. 465. In this case, however, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, specifically the PFT results, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds that the weight of the lay and medical evidence does not support a finding for a compensable disability rating for residuals of a spontaneous pneumothorax, right lung, at any time during the appeal period, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application. See 38 U.S.C.A. 
§ 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2015).

Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If his disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Turning to the first step, the Board finds that the symptomatology and impairment caused by the Veteran's residuals of a spontaneous pneumothorax, right lung, are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. A comparison between the level of severity and symptomatology of the Veteran's disabilities as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology. In this case, the Veteran's service-connected disorder has been manifested by, a FEV-1 in excess of 80 percent of predicted value, a FEV-1/FVC in excess of 80 percent of predicted, and a DLCO of 100 percent predicted. These results are fully contemplated by the assigned diagnostic criteria. Because the Veteran's hypertension symptoms are contemplated by the rating criteria, it need not reach step 2 of the Thun analysis.

The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's currently service-connected residuals of a spontaneous pneumothorax, right lung, and diabetes mellitus, as well as any associated symptomatology. Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d at 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case. Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities. Rice v. Shinseki, 22 Vet. App. 447 (2009). Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the present appeal.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to a compensable rating for residuals of a spontaneous pneumothorax, right lung, is denied.


REMAND

The record does not contain the Veteran's military personnel records from his service in the Florida Air National Guard. National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States; at all other times, National Guard members serve solely as members of the State militia under the command of a state governor." Allen v. Nicholson, 21 Vet. App. 54, 57 (2007). Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505. Id. Therefore, the Board finds that further development is needed to determine the status of the Veteran's service in the National Guard from November 1980 to May 1990, and to determine the dates of any periods of ACDUTRA.

In the present case, the Veteran has been diagnosed with hypertension. The Veteran contends that his hypertension symptoms first manifested in service.

The Veteran has not been afforded a VA examination. The VA must provide a VA examination in this instance as there is evidence of a current diagnosis of hypertension and the Veteran's service treatment records document elevated blood pressure readings, but there is insufficient competent medical evidence on file to decide the claim. See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006). As such, on remand, a VA examination should be obtained in order to assist in determining whether currently diagnosed hypertension first manifested in service, or is otherwise related to service.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's full military personnel record from the Florida Air National Guard, including all pay records.

2. Determine the status of the Veteran's service in the National Guard from September 1980 to January 2008, including dates for all periods of active duty for training (ACDUTRA). 

3. Schedule the Veteran for a VA examination on the nature and etiology of his hypertension. The claims file must be provided for the examiner's review, and the examination report should indicate that the claims file was reviewed. 

After reviewing all pertinent documents in the record and obtaining a complete medical history from the Veteran, the examiner should offer an opinion as to whether it is as least as likely as not (i.e., 50 percent or greater probability) that currently diagnosed hypertension was incurred in or is otherwise related to service. The examiner is asked to discuss the elevated blood pressure readings in the Veteran's service treatment records, including elevated readings of 164/78 on November 8, 1991; 170/100 on September 12, 2004 and 179/83 and 148/90 on November 6, 2005.

The examiner should also offer an opinion as to whether it is as least as likely as not (i.e., 50 percent or greater probability) that currently diagnosed hypertension is related to or caused by exposure to herbicides during service.

The examiner must provide a detailed rationale for the opinions rendered. If the physician cannot provide the requested information without resort to speculation, it must be so stated with reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

3. Thereafter, the RO should readjudicate on the merits the issue of service connection for hypertension. If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


